 In the Matter of PHILLIPS OIL COMPANY, EMPLOYERandOIL WORKERSINTERNATIONAL UNION, CIO, PETITIONr tCase No. 39-RC-197.Decided September °27, 1950DECISION AND DIRECTION 'OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [MembersReynolds, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of clerical employees,including traffic department employees, employed at, the Employer'spetroleum refinery at Old Ocean, Texas,' but excluding all supervisorsas defined in the Act.The petition was amended at the hearing onmotion of the Petitioner to exclude the private secretary to the per-sonnel officer.The Petitioner claims that the requested unit is ap-propriate because of the degree of community of interest that existsbetween the employeesin question.However, should the Board findsuch community of interest insufficient to justify the inclusion of thetraffic department employees in the proposed unit, then, in such event,the Petitioner asks for separate units of traffic department employees'The record indicates that the particular refinery is also known as the Sweeney Refinery,located at Sweeney, Texas.Because it is so frequently referred to as the Sweeney Re-finery,we shall hereinafter use such designation for the purposes of identification in thisproceeding.91 NLRB No. 89.°534 PHILLIPSOIL COMPANY535and of the other clericals.The Employer's primary position is thatthe unit should be limited to clerical employees of Phillips OilCompany only; the Employer would therefore exclude the traffic de-.partment employees who, it alleges, are employees of Phillips Pe-troleum Company, of Which the Employer is a wholly owned subsid-iary.In addition, the Employer contends that certain other employeesshould be excluded because they are either confidential employees 2 orsupervisors.3There is no history of collective bargaining with respectto the employees here involved.Traffic Department EmployeesThe traffic department employees. whom the Petitioner would in-clude in this clerical unit are located at the plant refinery and occupyan unenclosed portion of the general office of the refinery.The recordindicates that they are part of the supply and transportation depart-ment of the Phillips Petroleum Company and are not an operationalor administrative unit of the Employer.They are on the payrollof Phillips Petroleum Company and receive their pay checks fromthe Houston office of that company.The traffic department employeesare under the separate and distinct supervision of officials of thePhillips Petroleum Company, located at the Houston office, and areindependent of any supervision exercised by refinery officials overrefinery employees.The principal function of the traffic departmentemployees is the invoicing and billing of materials sold at the refinery,for the account of Phillips Petroleum Company. It appears thatfor the most part these employees could with almost equal facilityperform their particular duties from the Houston office of the parentconcern, and, in fact, part of the work of the traffic department em-ployees is performed there.Notwithstanding the fact that traffic de-partment employees enjoy certain terms and conditions of employmentsimilar to those applicable to the refinery employees,4 we believethat the interests of the traffic department employees are more closelyallied to the interests of the employees in the Houston office of theparent concern such that their inclusion in the proposed unit wouldbe inappropriate.Moreover, in the absence of any evidence in the2The Employer would exclude as confidential employees stenographers to each of thefollowing:The superintendent,the chief chemist, the chief clerk in the general office depart-ment, the resident engineer, and the plant engineer. In addition, the Employer wouldexclude the PBX and TWX operators as confidential employees.3 Specifically,the Employer would exclude as supervisors the following:W. L. Burnell,clerk,intermediate,in the payroll section of the personnel department;the clerk,senior, inthe general office department;the clerk, senior, in the Investment&AFE Records section ;the clerk,senior, in the warehouse office ; and the clerk,senior, storekeeper.A It appears that the terms and conditions referred to are organization-wide rather thanlimited to employees located at the Sweeney Refinery. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord to indicate that Phillips Oil Company exercises, or has exer-cised, any control over the labor relations of the traffic departmentemployees, there is no basis for their inclusion in a unit of refineryemployees.5Under the circumstances, we find that the traffic department em-ployees are not an appropriate part of the unit of clerical employeesrequested by the Petitioner; accordingly, we shall exclude them fromsuch unit.Nor can we in the absence of the Phillips Petroleum Com-pany as a party to this proceeding,6 determine the appropriateness ofa separate unit of such employees.We shall, therefore, at this time,deny the Petitioner's alternative request for a separate unit of trafficdepartment employees.The Supervisory ClerksO. T. Horne:Horne is classified as clerk, senior,' in the oil account-ing section under the supervision of the chief clerk who is the head ofthe general office department and admittedly a supervisor.It is statedthat Horne has full-time responsibility for the work of the nine clerksemployed in the oil accounting section.As part of his responsibili-ties,Horne discusses with the chief clerk problems relating to workprocedures and work assignments.He also audits the work of theclerks in the section, and assists them with all problems that arise inthe course of their work, a position for which he is qualified by experi-ence and training. In the absence of the chief clerk, Horne assumesfull authority in the whole department.The record contains testi-mony, not successfully challenged or controverted by the Petitioner,that Horne has the authority effectively to recommend changes in theemployee status of the nine clerks and other employees.AlthoughHorne works under the same terms and conditions of employment asdo the nonsupervisory clerks, we find on the basis of the authorityregularly exercised by him and upon the entire record, that Horne isa supervisor within the meaning of the Act.Accordingly, we shallexclude him from the unit."W. L. Burnell:This employee is classified as clerk, intermediate, inthe payroll section of the personnel department.The section consistsof four clerks and is under the supervision of the chief payroll clerk.In addition to his duties as timekeeper, Burnell is responsible for the6Truscon Steel Company,88 NLRB 331.6 SeeThe Vanta Company,66 NLRB 912, 913.4 The Employer states that the classification clerk, senior,and the other classificationsused for the employees hereinafter discussed are salary bracket designations and notintended to be descriptive of the duties performed by the individuals in question.$Southern Alkali Corporation,84 NLRB 120, 123. PHILLIPS OIL COMPANY537preparation of the payrolls and for certain schedules and statistical in-formation necessary to the work of the department.The Employerseeks his exclusion from the unit because of the supervisory authorityalleged to be exercised by Burnell at such times as he substitutes forthe chief clerk in the latter's absence, at which times, Burnell is saidto posssess the authority effectively to recommend changes in the em-ployees' status.There is no estimate of the average time spent by Bur-nell in the exercise of the alleged supervisory authority, nor is thereany conclusive evidence in the record to show that Burnell substitutesfor the chief clerk with any degree of regularity.Under the circum-stances, we believe that he is not a supervisor within the meaning ofthe Act and we shall, therefore, include him in the unit .9D. F. McInnis:This employee is classified as clerk, senior, in theInvestment & AFE Records section of the warehouse office, which ispart of the maintenance department and under the ultimate super-vision of the plant engineer.The warehouse office is directly super-vised by the warehouse foreman.The chief duties of McInnis are tomaintain a complete inventory of plant property and, when new proj-ects are to be constructed or equipment installed, to set up the accountsrequired for such projects and thereafter to submit periodic reportsof expenditures charged against such accounts.Preliminary work onsuch AFE reports are performed by three clerks in the warehouse of-ficel°Although it is in connection with the performance of these du-ties that McInnis is said to direct the activities of the three clerks,the direction is admittedly of a routine nature.The Employer con-tends that McInnis should be excluded upon .the ground that he is apart-time supervisor with authority, while acting in this capacity, ef-fectively to recommend changes in the status of the three clerical em-ployees.The record, however, is totally devoid of any evidence indi-cating the degree of regularity with which such authority is exercisedby McInnis or the amount of time spent in the exercise thereof. Inthe absence of such evidence and under all the circumstances of thecase, we are not persuaded that McInnis is a supervisor within themeaning of the Act."As to the contention that the work performedby him is also of a confidential nature, we find nothing in the recordestablishing any relationship between his work and the formulationor effectuation of the Employer's general labor policy required to sup-9TheOhioAssociated Telephone Company,82,NLRB 974, 975;American Window GlassCompany,77 NLRB 1030, 1033.- 10 The record indicates that these clerks are also under the full-time supervision of A. B.Cahoon, clerk, senior, in the warehouse office.11The Ohio Associated Telephone Company, supra; American Window Glass Company,supra. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDport a finding that he is a confidential employee.Accordingly, weshall include him in the unit.A. B. Cahoon:As herein indicated, Cahoon is classified as clerk, sen-ior, in the warehouse office and is employed under the direct super-vision of the warehouse foreman.Essentially, his duties are to main-tain the perpetual inventory of records of supplies in the warehouse.He is assisted in his work by four clerks and typists and it is with re-spect to them that the record establishes without contradiction that heexercises the authority effectively to recommend the hiring and firingof employees.Under the circumstance, we find that Cahoon is asupervisor within the meaning of the Act.We shall, therefore, ex-clude him from the unit.12J.W. Weishaar:This employee is classified as clerk, senior, store-keeper under the supervision of the warehouse foreman.He is respon-sible for the physical upkeep of the warehouse and outside storagespace and for the movement of materials into and out of the ware-house.He directs the activities of four hourly rated warehouse em-ployees and assigns their work.The record shows that he has author-ity effectively to recommend changes in the status of these employeesunder his direction.Under the circumstances, we find that he is asupervisor within the meaning of the Act and shall, accordingly, ex-clude him from the unit. 3The Confidential EmployeesMiss W. J. Hite:Miss Hite is classified as typist-clerk.Her prin-cipal function is to serve as stenographer to the superintendent al-though she is responsible for handling the correspondence of severalother department heads.The .record is clear that the superintendentexercises paramount authority at the plant and is the Employer's chiefrepresentative at the plant in conducting collective bargaining nego-tiations and in formulating and effectuating the Employer's policiesin the field of labor relations.Under the circumstance, because thisemployee acts in a confidential capacity to an official charged with thehandling of the Employer's general labor relations, we find that sheis a confidential employee and shall exclude her from the unit.Mrs. A. D. Jones:Mrs. Jones is classified as stenographer, inter-mediate, and serves as stenographer to the chief clerk in the generaloffice department.As part of her duties she maintains the person-nel files of the clerical employees in the general office departmentwho are here sought as part of the Petitioner's clerical unit. It is12Southern Alkali Corporation,84 NLRB 120, 125.13The Texas Company,90 NLRB No. 121. PHILLIPS OIL COMPANY539principally because of these latter duties that the Employer claimsshe is a confidential employee and should be excluded from the unit.Thus, Airs. Jones has access to information relating to wages, pro-posals for wage adjustments, such as salary upgrading and meritincreases, job reclassifications and changes, and access to the entirepersonnel book.Although such information unquestionably wouldbe of importance to management in collective bargaining were aclerical unit established, this information is not of the characterthat its possession by an employee would constitute that individuala confidential employee within the meaning of the term as used bythe Board.14Moreover, there is nothing in the record to indicatethat were a unit of clerical employees established, the chief clerk,for whom Mrs. Jones serves as stenographer, would have any respon-sibility in engaging in collective bargaining or in formulating oreffectuating the Employer's general labor policy.We find she isnot a confidential employee and shall include her in the unit.Miss B. M. Allen, Miss P. L. O'Brien, and Miss M. V. Brown:Miss Allen is classified as stenographer, junior, and serves as stenog-rapher to the chief chemist who is the head of the laboratory de-partment..Miss O'Brien, classified as clerk, junior, is stenographerto the resident engineer who is head of the engineering department.Miss Brown, also classified as stenographer, junior, is stenographerto the plant engineer who is head of the maintenance department.The varied work of these clerical employees unquestionably includesthe handling of much technical and other information of consid-erable value to competitors and other concerns and, therefore, fromthe Employer's point of view justifiably considered as confidential.In addition these employees are also concerned with correspondenceoriginating with department heads who handle labor relations mat-ters on a departmental level.However, there is nothing in therecord indicating that the respective department heads have anyduties or responsibilities with respect to the formulation or effectua-tion of the Employer's general labor policies.We find, therefore,that the work of Misses Allen, O'Brien, and Brown is not of acharacter which the Board considers confidential.Accordingly, weshall include them in the unit.:'-'The PBX and TtiVX operators:The two employees employed in thiscapacity are classified as telephone and teletype operators "A."TheEmployer contends that because it is necessary during frequent col-lective bargaining negotiations to communicate either by telephone14Sou'hern AlkaliCorporation,84 NLRB 120, 124.15 I9=ter-Mountain TelephoneCompa sy,79 NLRB 715;Phillips ChemicalCompany,90NLRB Yo. 7 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDor teletype with top company officials relative to bargaining tacticsand agreements, and because these communications are handled bythese operators in the performance of their duties, the two employeesshould be excluded as confidential employees. It is well established,however, that the particular duties of such employees do not placethem in a confidential statusl6Accordingly, we shall include thePBX and TWX operators in the unit.We find that all clerical employees of the Employer at its Sweeney,Texas, plant, including W. L. Burnell, clerk intermediate, in the pay-roll section, the clerk, senior, in the Investment & AFE Recordssection '17 the stenographer to the senior clerk in the general officedepartment,18 the stenographer to the chief chemist,19 the stenog-rapher to the resident engineer,20 the stenographer to the plant en-gineer,21 and .the PBX and TWX operators, but excluding the trafficdepartment employees, the clerk, senior, in the general office de-partment,22 the clerk, senior, in the warehouse office,23 the clerk, sen-ior, storekeeper,24 the private secretary to the personnel officer, thestenographer to the superintendent,25 ' all other employees, and allother supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]16PhillipsChemical Company,suprm;Phillips Petroleum Company,73 NLRB 236 ;GreatLakes Pipe Line Company,88 NLRB 1370.11D. F. McInnis.1sMrs.A. D. Jones.19Miss B.M. Allen.20Miss P. L. O'Brien.21Miss M. D. Brown.22O. T. Horne.23A. B.Cahoon.24 J.W. Weishaar.25Miss W. J. Hite.